DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bridging structure comprising a peg and groove must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires the step of “actuating the bridging structure, comprising a peg and groove, to separate the first element and the second element from one another…”.  While a bridging structure comprising a peg and groove is discussed in paragraph 0035, it is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  It is not clear how a peg and groove can be actuated to separate the first element and the second element from one another.  There 
Claim 8 requires a first bridging structure “comprising a peg and groove…wherein upon actuation of the first bridging structure, the first element and second element move in relation to one another along a linear dimension…”.  While a bridging structure comprising a peg and groove is discussed in paragraph 0035, it is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  It is not clear how a peg and groove can be actuated to move the first element and the second element in relationship to one another.  There is no discussion of how the peg and groove are actuated, and the peg and groove are not illustrated in any of the figures.  Pegs are typically smooth elongated structures that do not have any threads/serrations on them.   Typically, pegs and grooves are used to fasten two elements together by friction, not to be actuated to move the elements relative to one another, so one of ordinary skill in the art would not be able to ascertain how a peg and groove system can be actuated to move two elements relative to one another.  The written description is therefore rejected because it lacks support for how a 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “actuating the bridging structure, comprising a peg and groove, to separate the first element and the second element from one another…” is indefinite because it is not clear how a peg and groove can be actuated to separate the first and second elements from one another.  Typically, pegs and grooves are used to hold two elements together by friction, so it is not clear how they can be actuated to spread the elements apart.  Pegs are smooth, elongated structures, so it is not clear how they can be actuated to spread the elements apart.  
In claim 8, the limitation “a first bridging structure comprising a peg and groove…wherein upon actuation of the first bridging structure, the first element and second element move in relation to one another along a linear dimension…” is indefinite 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are not persuasive.
With regard to the drawings, Applicant argues that features in the description and claims do not require overly detailed illustration where such is not essential for proper understanding of the invention.  However, the office notes that one of ordinary skill in the art cannot glean how a peg and groove arrangement could be actuated to separate the first element and second element from one another in the anterior-posterior direction in the spine.  Unlike a more common expansion mechanism, such as a male/female threaded arrangement, it is not clear how a peg and groove can be actuated to cause expansion of the two parts.  Therefore, it is essential that the mechanics of the peg and groove arrangement be shown in detail in the figures, so that one of ordinary skill in the art can understand how to make and use the invention as claimed.  
Applicant argues that the figures explicitly show an example of a peg and groove embodiment in figure 3, but goes on to describe figure 3 as showing a threaded embodiment.  A threaded embodiment is different from a peg and groove embodiment.  A peg is smooth, while a threaded embodiment has a helical structure on its surface.  A peg and groove is not shown.  

With regard to the 35 U.S.C. 112(a) and 112(b) rejections, Applicant argues that Examiner’s discussion of what pegs “typically are” underscores that no further details are required.  However, the office respectfully disagrees.  As noted above, pegs are typically smooth, elongated structures that do not have any threads/serrations on them.   Typically, pegs and grooves are used to fasten two elements together by friction, not to spread them apart from one another, so one of ordinary skill in the art would not be able to ascertain how a peg and groove system can be actuated to spread two elements apart.  Even if one were to call the threaded element 105 in figures 2 and 3 a peg, it is still unclear how a peg can be actuated to cause the first and second element to move 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.